Case 9:21-cr-80026-AMC Document 56 Entered on FLSD Docket 03/02/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 21-CR-80026-AMC

  UNITED STATES OF AMERICA,
           Plaintiff,
  vs.
  TYLER ROMAN, etc., et.al.,
        Defendant.
  ________________________________/

                    UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT

  Defendant, by and through his Undersigned counsel, files this UNOPPOSED MOTION TO

  CONTINUE ARRAIGNMENT:

        1) Arraignment is currently scheduled before this Court on March 3rd, 2021 at 10:00 a.m.

        2) Defendant was taken into Custody and only transferred to the Palm Beach County Jails

           today. Arrangements could not be made for the Defendant to appear via zoom tomorrow

           due to being put in Quarantine.

        3) The Government, AUSA Marton Gyires has no objection to the instant motion and further

           agrees to same.

        4) Said request is not made for purposes of delay.

        5) Undersigned respectfully requests that the Arraignment be reset for March 5th, 2021 at

           10:00 a.m.



  DATED March 2nd, 2021.



                                     CERTIFICATE OF SERVICE
Case 9:21-cr-80026-AMC Document 56 Entered on FLSD Docket 03/02/2021 Page 2 of 2




         I HEREBY CERTIFY that a true and correct copy of the foregoing pleading has been filed

  with the Clerk of Court on the 2nd day of March 2021 through the Florida e-Portal Filing System

  and has been served electronically to all counsel of record through the System.

                                               Respectfully submitted,

                                               AARON M. COHEN, P.A.
                                               Attorney for the Defendant
                                               110 Via D’Este, #303
                                               Delray Beach, Florida 33445
                                               Telephone: (561) 542-5494
                                               Service: amc@aaronmcohenpa.com

                                               By: /s/ Aaron M. Cohen
                                               AARON M. COHEN, ESQUIRE
                                               Florida Bar No.: 541427
